OPINION
PER CURIAM.
Juan Zepeda appeals the denial of “shock probation,” for which we have no jurisdiction. Houlihan v. State, 579 S.W.2d 213, 216 (Tex.Crim.App.1979); see also Perez v. State, 938 S.W.2d 761, 762 (Tex.App.-Austin 1997, pet. ref d) (finding no jurisdiction over order granting shock probation). Zepeda invites us to construe his appeals as writs of habeas corpus, as the Court of Criminal Appeals did in Houlihan. See 579 S.W.2d at 216-17. We decline to do so because, unlike the Court of Criminal Appeals, we do not have original habeas corpus jurisdiction in criminal matters. See In re S.G., Jr., 935 S.W.2d 919, 922 n. 1 (Tex.App.-San Antonio 1996, writ dism’d w.o.j.). Accordingly, these appeals are dismissed.1

. We also note the trial court granted Zepeda permission to appeal. This permission, however, does not confer jurisdiction on us. Cf. State v. Roberts, 940 S.W.2d 655, 657 (Tex. Crim.App.1996) (holding that agreement cannot create jurisdiction in the absence of constitutional or statutory authority).